Title: John Adams to Rufus King, 4 Jan. 1786
From: Adams, John
To: King, Rufus


          
            
              Sir
            
            

              Grosvenor Square

               Jan. 4. 1786
            
          
          In Consequence of a Letter from Lt. Governor Cushing I have caused
            the Records to be searched and have found the inclosed Copy of one of the Instruments
            desired. the other cannot be found as yet. The Expence is fifteen Guineas, which the
            Gentlemen will be so good as to pay to the Hon. Cotton Tufts, for me, whose Rect Shall
            be a discharge. With great Respect, I / have the Honour to be, sir your most / obedient
            & humble servant


          
            
              John Adams
            
          
         
          Sent a copy of this letter to Mr.
            Lowell Sullivan & Parsons. Ap. 12. 86.

          
            RK
          
        